        Case 2:19-cv-00164-JM Document 1 Filed 12/23/19 Page 1 of 9



                                                                               u.   ~II tm~CDRT
                                                                           EAsnllil'f>~rR1cr lffiN1A1
                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS                              DEC 2 3 2019
                              DELTA DIVISION

NATHAN ANDREW BAGLEY,
                                                                                                   DEPCLERK

                                                                               Plaintiff,

v.

HELENA WEST HELENA SCHOOL DISTRICT,
Acting by and through the HELENA-WEST HELENA
SCHOOL BOARD OF DIRECTORS; HELENA-
WEST HELENA SCHOOL BOARD MEMBERS
LOISTYNE BURRELL, SANETTA DAVIS, LYNN BOONE,
EARNEST SIMPSON, JR., DANIEL STRICKLAND,
JANICE WILLIAMS AND TROY BOBO, individually
And in their official capacity.

          This case assigned to District Ju~ge         Moo~                Defendants.
          and to Magistrate Judge __.,.H.....lk~f......
                                                   C....L',..___ _ __

                                            COMPLAINT

      COMES NOW Nathan Andrew Bagley by and through his attorneys, J. F.

VALLEY, ESQ., P.A., and for his Complaint states

                                              PARTIES

          1.   Nathan Andrew Bagley (Andrew) is a resident and citizen of Phillips County,

               Arkansas. Andrew Bagley is not an African American.

          2.   That the Helena West Helena School District is a school district authorized

               to operate local schools in and around Phillips County, Arkansas and is a

               self-sustaining body able to sue and be sued.

         3. Sanetta Davis is a citizen of the United States and a resident of Phillips

               County, Arkansas. She is a member of the Helena-West Helena School

               Board of Directors.



                                                                                    Page 1 of9
Case 2:19-cv-00164-JM Document 1 Filed 12/23/19 Page 2 of 9




 4. Loistyne Burrell is a citizen of the United States and a resident of Phillips

    County, Arkansas. She is a member of the Helena-West Helena School

    Board of Directors.

 5. Janice Williams is a citizen of the United States and a resident of Phillips

    County, Arkansas. She is a member of the Helena-West Helena School

    Board of Directors.

 6. Daniel Strickland is a citizen of the United States and a resident of Phillips

    County, Arkansas. He is a member of the Helena-West Helena School Board

    of Directors.

 7. Troy Bobo is a citizen of the United States and a resident of Phillips County,

    Arkansas. He is a member of the Helena-West Helena School Board of

    Directors.

 8. Lynn Boone is a citizen of the United States and a resident of Phillips

    County, Arkansas. He is a member of the Helena-West Helena School Board

    of Directors.

 9. Earnest Simpson, Jr., is a citizen of the United States and a resident of

    Phillips County, Arkansas. He is a member of the Helena-West Helena

    School Board of Directors.

                               VENUE
 10. That venue is appropriate in the Delta Division of this court as all of the

    actions alleged in this Complaint grow out of matters occurring within

    Phillips County, Arkansas and all of the parties are residents of Phillips

    County, Arkansas.

 11. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b).

                                                                        Page 2 of 9
Case 2:19-cv-00164-JM Document 1 Filed 12/23/19 Page 3 of 9




                            JURISDICTION

 12. That Andrew Bagley invokes all of the federal laws touching on and

    impacting racial discrimination in support of this claim, including but not

    limited to 42 U.S.C § 1981(for violation of civil rights based on race), 42

    U.S.C. § 1983 (for the infringement of constitutional rights to equal

    protection),   42 U.S.C. § 1985(3) (for conspiring to violate those

    constitutional rights), Title VII of the Civil Rights Acts of 1964, as codified

    in 42 U.S.C. § 2oooe et seq. The Complaint also contains a state law cause

    of action based on the Arkansas Civil Rights Act. of 1993, Ark. Code Ann. §

    16-123-101 et seq. Finally, the Complaint seeks a declaratm:y judgment

    pursuant to 28 U.S.C. § 2201.

 13. That Andrew Bagley made a claim with the U.S. Equal Employment                    _

    Opportunity Commission (EEOC) and was given a right to sue letter on

    September 23, 2019 and provided 90 days to file or institute suit in this

    matter from that date. The 90 days from the right to sue letter, a copy of

    which is attached hereto as Exhibit A, will expire on Sunday, December 22,

    2019. Therefore, his suit is timely if filed on or before Monday, December

    23, 2019.

 14. Subject matter jurisdiction is proper in this Court pursuant to 28 U.S.C. §§

    1331, 1343, and 1367.

                    FACTUAL BACKGROUND
 15. Helena-West Helena School District ("School District") exercises certain

    governmental powers through the Helena-West Helena School Board

    ("School Board"). The School Board is comprised of seven members. Each

                                                                         Page 3 of 9
Case 2:19-cv-00164-JM Document 1 Filed 12/23/19 Page 4 of 9




    school Board member is being sued in his or her individual and official

    capacity.

 16. The named School Board members are duly elected members of the School

    Board of the School District acting under color of statutes, ordinances,

    customs and usage of the State of Arkansas and School District.

 17. In early 2018, John Hoy, the then current superintendent, announced that

    he was resigning as the Superintendent at the end of the 2018 school year.

 18. The School District sought applications for the position of Superintendent

    of Schools in the Spring of 2018.

 19. The School District has a history of discrimination against white applicants

    for administrative positions.

 20.Mr. Bagley applied for the position of Superintendent. In May of 2018,

    interviews were held, and Mr. Bagley was among the interviewees.

 21. The applicants were interviewed by a committee that consisted of members

    of the board and community. None of those on the interview panel were

    white. All members of the panel were black.

 22. The candidates were scored using a rubric form and Mr. Bagley received the

    highest score among the candidates.       The School Board then avoided

    deciding on the permanent superintendent and, instead, made then Deputy

    Superintendent Linda English, who is a black female, the Interim

    Superintendent.

 23. None of the board members participating in that decision were white. All

    were black or African American.



                                                                       Page4 of 9
Case 2:19-cv-00164-JM Document 1 Filed 12/23/19 Page 5 of 9




 24. On June 27, 2019, the Board finally made a final decision and named Mrs.

    English the Superintendent of Schools. During the time she was interim, no

    additional applications were sought, and no interviews of additional

    candidates were conducted.

 25.All board members involved in that decision were black. Mr. Bagley then

    filed a claim with the Equal Employment Opportunity Commission and was

    given a right to sue letter.

 26.A motivating reason for the School Board's action was that Mr. Bagley was

    a white man rather than a black woman or African American woman.

 27.As a result of the intentional discrimination, Andrew Bagley has suffered

    mental distress, anxiety, and mental anguish.

 28.Mr. Bagley filed a timely charge of discrimination with the Equal

    Employment Opportunity Commission. A copy of the charge of

    discrimination is attached to this complaint as Exhibit A.

                 COUNT 1 - VIOLATION OF EQUAL
             PROTECTION PURSUANT TO 42 U.S.C. § 1983

 29.Plaintiff realleges paragraphs 1-28 above as if restated word for word and

    line by line.

 30. The action of the School Board violated plaintiffs constitutional right to

    Equal Protection guaranteed by the Fourteenth Amendment to the U. S.

    Constitution.

 31. The School Board took an intentional action that was motivated by race

    against the plaintiff, Andrew Bagley, when it denied him the position of

    superintendent.


                                                                     Page 5 of 9
Case 2:19-cv-00164-JM Document 1 Filed 12/23/19 Page 6 of 9




 32. That the School Board ditched its own evaluation process when it was

    discovered that Andrew Bagley scored the highest on the rubrics which were

    being used to measure candidates.

 33. That the School Board intentionally pursued a racially motivated course of

    action whereby African Americans were the preferred class and non-African

    Americans were burdened solely as a result of their race. Its action with

    respect to hiring an African American Female who scored substantially

    lower on the rubrics and received a negative evaluation/recommendation

    from John Hoy, the then current superintendent, was part of this racially

    motivated animus. This court of action was pursued intentionally, with

    knowledge of its unlawfulness, with malice and with willful disregard of the

    statutory and constitutional rights of the plaintiff.

 34. Through its unlawful and unconstitutional action, the School board caused

    damages to plaintiff, Andrew Bagley.

 35. For this violation, plaintiff seeks injunctive relief, compensatory damages,

    and punitive damages as more particularly described below.

                COUNT 2-VIOIATION OF 42 U.S.C. § 1981

 36. Plaintiff realleges paragraphs 1-35 above as if restated line by line and word

    for word.

 37. The action of the School Board violated the plaintiffs federal rights

    pursuant to 42 U.S.C.§ 1981 to be free from intentional discrimination in

    employment as a result of race. The School Board acted intentionally, with

    knowledge of the unlawfulness of its action, with malice, and with willful

    disregard of the statutory rights of plaintiff.

                                                                         Page 6 of9
Case 2:19-cv-00164-JM Document 1 Filed 12/23/19 Page 7 of 9




 38. Through its unlawful and unconstitutional action, the School board caused

    proximate damage to plaintiff.

 39. For this violation, plaintiff seeks injunctive relief, compensatory damages,

    and punitive damages as more particularly described below.

              COUNT 3 - VIOLATION OF TITLE VII OF THE
                     CIVIL RIGHTS ACT OF 1964

 40. Plaintiff realleges paragraphs 1-39 above as if restated line by line and word

    for word.

 41. The School Board gave the position of superintendent to Mrs. Linda English

    and not Mr. Nathan Andrew Bagley, plaintiff, because Mr. Bagley was white

    rather than African American, in violation of Title VII of the Civil Rights Act

    of 1964, 42 U.S.C. § 2oooe, et seq.

 42. The School Board acted intentionally, with knowledge of the unlawfulness

    of its action, with malice, and with willful disregard of the statutory rights

    of the plaintiff.

 43. For this violation, plaintiff seeks back pay, reinstatement (or granting of the

    position) or front pay, compensatory damages, and punitive damages.

                    COUNT 4 - VIOLATION OF THE
                 ARKANSAS CIVIL RIGHTS ACT OF 1993

 44. Plaintiff realleges paragraphs 1-43 above as if restated line by line and word

    for word.

 45. The action of the School Board violated plaintiffs right under Ark. Code

    Ann. § 16-123-101 et seq. to be free from intentional discrimination in

    employment as a result of race. The School Board acted intentionally, with



                                                                          Page 7 of9
            Case 2:19-cv-00164-JM Document 1 Filed 12/23/19 Page 8 of 9




                knowledge of the unlawfulness of its action, with malice, and with willful

                disregard for the statutory rights of the plaintiff.

             46. Through its unlawful and unconstitutional actions, the School Board caused

                proximate damages to the plaintiff.

             47. For this violation, plaintiff seeks injunctive relief, compensatory damages,

                and punitive damages.

                             CONCLUSION AND PRAYER FOR RELIEF

             48. Plaintiff requests that he be awarded:

                   a. Declaratory judgment pursuant to 28 U.S.C. § 2201 that the

                       defendants have deprived him of rights protected by 42 U.S.C. §

                       1983, 42 U.S.C. § 1981, and Title VII of the Civil Rights Act of 1964;

                   b. Compensatory damages for his lost wages, mental and emotional

                       distress, back pay, and fringe benefits;

'l•: ii··           c. Injunctive relief in the form of instatement and front pay;
                                                                                 .. ,
                    d. Punitive damages for the "defendants' willful misconduct; and

                    e. Costs, including prejudgment interest, and attorneys' fees pursuant

                       to 42 U.S.C. § 1988 and 42 U.S.C. § 2oooe-5(K).

                   f. Plaintiff Demands a Trial by jury.

                                             Respectfully submitted,




                                             J. F. Valley, Attorne
                                             Arkansas Bar No.: 96052
                                             J. F. Valley, Esquire PA

                                                                                        Page 8 of 9
              Case 2:19-cv-00164-JM Document 1 Filed 12/23/19 Page 9 of 9




                                        Post Office Box 451
                                        423 Rightor Street
                                        Helena, AR 72342
                                        870-619-1750 telephone
                                        870-619-1760 fax
                                        james@jamesfvalley.com email



Speak.Write
www.speakwrite.mm
Job Number: 19353--003
Custom Filename: 191219_230000
Date: 12/20/2019
Billed Words: 308




                                                                                  .....
                                                                                  •  e.~.••




                                                                            Page 9 of 9
